Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 1 of 21




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

                                    CASE NO. 9:21-cv-80839-KAM

   LARRY KLAYMAN, ESQ.

                   Plaintiff,
   v.

   ALM MEDIA LLC, et al.


                   Defendants.
                                                     /


    DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO THE COMPLAINT

          Defendants ALM Media LLC (“ALM”) and Jacqueline Thomsen (“Thomsen”)

  (collectively, “Defendants”), as and for their Answer to the Complaint of plaintiff Larry Klayman

  (“Plaintiff”), herein allege as follows:

          1.      Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 1 of the Complaint, except to admit that Plaintiff makes the allegations

  set forth therein.

          2.      Deny the allegations in paragraph 2 of the Complaint, except deny knowledge or

  information sufficient to form a belief as to whether Plaintiff is a citizen of Florida, where he

  resides or whether venue is proper.

          3.      Deny the allegations in paragraph 3 of the Complaint, except allege that defendant

  ALM publishes, inter alia, the National Law Journal (“NLJ”), and admit that NLJ, which is

  published online, has readers in the State of Florida.

          4.      Deny the allegations in paragraph 4 of the Complaint, except allege that ALM has

  offices at 105 S. Narcissus Ave., West Palm Beach, FL 33401.
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 2 of 21




         5.      Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 5 of the Complaint.

         6.       Deny the allegations in paragraph 6 of the Complaint, except admit that ALM has

  its headquarters in New York, NY.

         7.      Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 7 of the Complaint, except admit that Thomsen is a reporter for ALM who

  regularly writes articles for The National Law Journal (“NLJ”).

         8.      Deny the allegations in paragraph 8 of the Complaint, except admit that NLJ

  published an article entitled “Larry Klayman Keeps Suing DC Bar Officials. They Want a Court

  Order Blocking More Lawsuits” (the “Article”) on or about March 16, 2021 and respectfully refer

  the Court to a true and correct copy of the Article (which is attached as Exhibit A) for the content

  thereof.

         9.      Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 9 of the Complaint, except alleged that the Article was published online.

         10.     Deny the allegations in paragraph 10 of the Complaint.

         11.     Deny the allegations in paragraph 11 of the Complaint.

         12.     Deny the allegations in paragraph 12 of the Complaint.

         13.     Deny the allegations in paragraph 13 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof.

         14.     Deny the allegations in paragraph 14 of the Complaint.

         15.     Deny the allegations in paragraph 15 of the Complaint.

         16.     Deny the allegations in paragraph 16 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof, and deny knowledge or



                                                    2
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 3 of 21




  information sufficient to form a belief as to whether Plaintiff provided Thomsen with “verifiable

  information” as alleged therein.

         17.        Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 17 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof, and deny that the Article intentionally omitted

  material facts.

         18.        Deny the allegations in paragraph 18 of the Complaint.

         19.        Deny the allegations in paragraph 19 of the Complaint.

         20.        Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 20 of the Complaint.

         21.        Deny the allegations in paragraph 21 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof, and deny knowledge or

  information sufficient to form a belief as to the allegations concerning Mathew Kaiser.

         22.        Deny the allegations in paragraph 22 of the Complaint.

         23.        Deny the allegations in paragraph 23 of the Complaint.

         24.        Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 24 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof (in particular, the eleventh and twelfth

  paragraphs), allege that the Article contains links to official reports and orders in the disciplinary

  proceeding against Plaintiff which the Complaint apparently refers to as the “Sataki disciplinary

  proceeding” and on which the Article’s references thereto are based (see Report and

  Recommendation of District of Columbia Court of Appeals Board on Professional Responsibility

  in Matter of Larry E. Klayman, issued Oct. 2, 2020, Board Docket No. 17-BD-063, Disciplinary



                                                     3
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 4 of 21




  Docket No. 2011-D028 (“BPR Report and Recommendation”), attached as Exhibit B, and

  Summary of Discipline Imposed under District of Columbia Court of Appeals Order of January 7,

  2021, attached as Exhibit C), and respectfully refer the Court to such documents, which state that

  Plaintiff was suspended on an interim basis in connection with a report that he had “developed

  romantic feelings towards his client,” as the Article states.

          25.     Deny the allegations in paragraph 25 of the Complaint.

          26.     Deny the allegations in paragraph 26 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof (in particular, the thirteenth

  paragraph), allege that the second and third sentences therein are incomprehensible, allege that the

  Article contains links to official reports and orders in the disciplinary proceeding against Plaintiff

  concerning his representation of a former Judicial Watch employee, donor and former client

  against the organization, and on which the Article’s references thereto are based (see the June 19,

  2017 Report and Recommendation of District of Columbia Court of Appeals Board on

  Professional Responsibility, Hearing Committee Number Nine in Matter of Larry E. Klayman,

  Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, attached as Exhibit D; February 6,

  2018 Report and Recommendation of the Board on Professional Responsibility in the same

  proceeding, attached as Exhibit E, and the June 11, 2020 District of Columbia Court of Appeals

  decision, No. 18-BG-0100, attached as Exhibit F), and respectfully refer the Court to such

  documents, which state that Plaintiff was suspended from the practice of law for 90 days based on

  his representation of three clients in violation of certain rules.

          27.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 27 of the Complaint.

          28.     Deny the allegations in paragraph 28 of the Complaint, except respectfully refer the



                                                     4
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 5 of 21




  Court to true and correct copies of the Article and of any materials that Plaintiff sent to Thomsen

  for the content thereof.

         29.     Deny the allegations in paragraph 29 of the Complaint, except respectfully refer the

  Court to a true and correct copies of the Article (in particular, the sixteenth paragraph) and the

  referenced Ninth Circuit opinion in Bundy v. United States District Court for the District of Nevada

  (a link to which was included in the Article and which is attached hereto as Exhibit G) for the

  content thereof.

         30.     Deny the allegations in paragraph 30 of the Complaint.

         31.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 31 of the Complaint, respectfully refer the Court to a true and correct copy

  of the Article for the content thereof.

         32.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 32 of the Complaint, respectfully refer the Court to a true and correct copy

  of the Article for the content thereof.

         33.     Deny the allegations in paragraph 33 of the Complaint, except admit that Plaintiff

  sent correspondence to Thomsen on or about March 17, 2021, and respectfully refer the Court to

  a true and correct copy of such correspondence for the content and effect thereof.

         34.     In response to paragraph 34 of the Complaint, repeat and reallege their responses

  to paragraphs 1 through 33 of the Complaint as if fully set forth herein.

         35.     Deny the allegations in paragraph 35 of the Complaint.

         36.     Deny the allegations in paragraph 36 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof.

         37.     Deny the allegations in paragraph 37 of the Complaint, except respectfully refer the



                                                    5
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 6 of 21




  Court to a true and correct copy of the Article for the content thereof, and deny knowledge or

  information sufficient to form a belief as to whether Plaintiff provided Thomsen with “verifiable

  information” as alleged therein.

         38.     Deny the allegations in paragraph 38 of the Complaint.

         39.     Deny the allegations in paragraph 39 of the Complaint.

         40.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 40 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof (in particular, the eleventh and twelfth

  paragraphs), allege that the Article contains links to official reports and orders in the disciplinary

  proceeding against Plaintiff which the Complaint apparently refers to as the “Sataki disciplinary

  proceeding” and on which the Article’s references thereto are based (see Report and

  Recommendation of District of Columbia Court of Appeals Board on Professional Responsibility

  in Matter of Larry E. Klayman, issued Oct. 2, 2020, Board Docket No. 17-BD-063, Disciplinary

  Docket No. 2011-D028 (“BPR Report and Recommendation”), attached as Exhibit B, and

  Summary of Discipline Imposed under District of Columbia Court of Appeals Order of January 7,

  2021, attached as Exhibit C), and respectfully refer the Court to such documents, which state that

  Plaintiff was suspended on an interim basis in connection with a report that he had “developed

  romantic feelings towards his client,” as the Article states.

         41.     Deny the allegations in paragraph 41 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof (in particular, the thirteenth

  paragraph), allege that the second and third sentences therein are incomprehensible, allege that the

  Article contains links to official reports and orders in the disciplinary proceeding against Plaintiff

  concerning his representation of a former Judicial Watch employee, donor and former client



                                                    6
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 7 of 21




  against the organization, and on which the Article’s references thereto are based (see the June 19,

  2017 Report and Recommendation of District of Columbia Court of Appeals Board on

  Professional Responsibility, Hearing Committee Number Nine in Matter of Larry E. Klayman,

  Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, attached as Exhibit D; February 6,

  2018 Report and Recommendation of the Board on Professional Responsibility in the same

  proceeding, attached as Exhibit E, and the June 11, 2020 District of Columbia Court of Appeals

  decision, No. 18-BG-0100, attached as Exhibit F), and respectfully refer the Court to such

  documents, which state that Plaintiff was suspended from the practice of law for 90 days based on

  his representation of three clients in violation of certain rules.

          42.     Deny the allegations in paragraph 42 of the Complaint, except respectfully refer the

  Court to a true and correct copies of the Article (in particular, the sixteenth paragraph) and the

  referenced Ninth Circuit opinion in Bundy v. United States District Court for the District of Nevada

  (a link to which was included in the Article and which is attached hereto as Exhibit G) for the

  content thereof.

          43.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 43 of the Complaint, respectfully refer the Court to a true and correct copy

  of the Article for the content thereof.

          44.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 44 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof.

          45.     Deny the allegations in paragraph 45 of the Complaint.

          46.     Deny the allegations in paragraph 46 of the Complaint.

          47.     Deny the allegations in paragraph 47 of the Complaint.



                                                     7
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 8 of 21




         48.     In response to paragraph 48 of the Complaint, repeat and reallege their responses

  to paragraphs 1 through 47 of the Complaint as if fully set forth herein.

         49.     Deny the allegations in paragraph 49 of the Complaint.

         50.     Deny the allegations in paragraph 50 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof.

         51.      Deny the allegations in paragraph 51 of the Complaint, except respectfully refer

  the Court to a true and correct copy of the Article for the content thereof, and deny knowledge or

  information sufficient to form a belief as to whether Plaintiff provided Thomsen with “verifiable

  information” as alleged therein.

         52.     Deny the allegations in paragraph 52 of the Complaint.

         53.     Deny the allegations in paragraph 53 of the Complaint.

         54.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 54 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof (in particular, the eleventh and twelfth

  paragraphs), allege that the Article contains links to official reports and orders in the disciplinary

  proceeding against Plaintiff which the Complaint apparently refers to as the “Sataki disciplinary

  proceeding” and on which the Article’s references thereto are based (see Report and

  Recommendation of District of Columbia Court of Appeals Board on Professional Responsibility

  in Matter of Larry E. Klayman, issued Oct. 2, 2020, Board Docket No. 17-BD-063, Disciplinary

  Docket No. 2011-D028 (“BPR Report and Recommendation”), attached as Exhibit B, and

  Summary of Discipline Imposed under District of Columbia Court of Appeals Order of January 7,

  2021, attached as Exhibit C), and respectfully refer the Court to such documents, which state that

  Plaintiff was suspended on an interim basis in connection with a report that he had “developed



                                                    8
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 9 of 21




  romantic feelings towards his client,” as the Article states.

          55.     Deny the allegations in paragraph 55 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof (in particular, the thirteenth

  paragraph), allege that the second and third sentences therein are incomprehensible, allege that the

  Article contains links to official reports and orders in the disciplinary proceeding against Plaintiff

  concerning his representation of a former Judicial Watch employee, donor and former client

  against the organization, and on which the Article’s references thereto are based (see the June 19,

  2017 Report and Recommendation of District of Columbia Court of Appeals Board on

  Professional Responsibility, Hearing Committee Number Nine in Matter of Larry E. Klayman,

  Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, attached as Exhibit D; February 6,

  2018 Report and Recommendation of the Board on Professional Responsibility in the same

  proceeding, attached as Exhibit E, and the June 11, 2020 District of Columbia Court of Appeals

  decision, No. 18-BG-0100, attached as Exhibit F), and respectfully refer the Court to such

  documents, which state that Plaintiff was suspended from the practice of law for 90 days based on

  his representation of three clients in violation of certain rules.

          56.     Deny the allegations in paragraph 56 of the Complaint, except respectfully refer the

  Court to a true and correct copies of the Article (in particular, the sixteenth paragraph) and the

  referenced Ninth Circuit opinion in Bundy v. United States District Court for the District of Nevada

  (a link to which was included in the Article and which is attached hereto as Exhibit G) for the

  content thereof.

          57.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 57 of the Complaint, respectfully refer the Court to a true and correct copy

  of the Article for the content thereof.



                                                     9
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 10 of 21




         58.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 58 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof.

         59.     Deny the allegations in paragraph 59 of the Complaint.

         60.     Deny the allegations in paragraph 60 of the Complaint.

         61.     Deny the allegations in paragraph 61 of the Complaint.

         62.     In response to paragraph 62 of the Complaint, repeat and reallege their responses

  to paragraphs 1 through 61 of the Complaint as if fully set forth herein.

         63.     Deny the allegations in paragraph 63 of the Complaint.

         64.      Deny the allegations in paragraph 64 of the Complaint, except respectfully refer

  the Court to a true and correct copy of the Article for the content thereof.

         65.     Deny the allegations in paragraph 65 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof, and deny knowledge or

  information sufficient to form a belief as to whether Plaintiff provided Thomsen with “verifiable

  information” as alleged therein.

         66.     Deny the allegations in paragraph 66 of the Complaint.

         67.     Deny the allegations in paragraph 67 of the Complaint.

         68.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 68 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof (in particular, the eleventh and twelfth

  paragraphs), allege that the Article contains links to official reports and orders in the disciplinary

  proceeding against Plaintiff which the Complaint apparently refers to as the “Sataki disciplinary

  proceeding” and on which the Article’s references thereto are based (see Report and



                                                   10
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 11 of 21




  Recommendation of District of Columbia Court of Appeals Board on Professional Responsibility

  in Matter of Larry E. Klayman, issued Oct. 2, 2020, Board Docket No. 17-BD-063, Disciplinary

  Docket No. 2011-D028 (“BPR Report and Recommendation”), attached as Exhibit B, and

  Summary of Discipline Imposed under District of Columbia Court of Appeals Order of January 7,

  2021, attached as Exhibit C), and respectfully refer the Court to such documents, which state that

  Plaintiff was suspended on an interim basis in connection with a report that he had “developed

  romantic feelings towards his client,” as the Article states.

          69.     Deny the allegations in paragraph 69 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof (in particular, the thirteenth

  paragraph), allege that the second and third sentences therein are incomprehensible, allege that the

  Article contains links to official reports and orders in the disciplinary proceeding against Plaintiff

  concerning his representation of a former Judicial Watch employee, donor and former client

  against the organization, and on which the Article’s references thereto are based (see the June 19,

  2017 Report and Recommendation of District of Columbia Court of Appeals Board on

  Professional Responsibility, Hearing Committee Number Nine in Matter of Larry E. Klayman,

  Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, attached as Exhibit D; February 6,

  2018 Report and Recommendation of the Board on Professional Responsibility in the same

  proceeding, attached as Exhibit E, and the June 11, 2020 District of Columbia Court of Appeals

  decision, No. 18-BG-0100, attached as Exhibit F), and respectfully refer the Court to such

  documents, which state that Plaintiff was suspended from the practice of law for 90 days based on

  his representation of three clients in violation of certain rules.

          70.     Deny the allegations in paragraph 70 of the Complaint, except respectfully refer the

  Court to a true and correct copies of the Article (in particular, the sixteenth paragraph) and the



                                                    11
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 12 of 21




  referenced Ninth Circuit opinion in Bundy v. United States District Court for the District of Nevada

  (a link to which was included in the Article and which is attached hereto as Exhibit G) for the

  content thereof.

         71.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 71 of the Complaint, respectfully refer the Court to a true and correct copy

  of the Article for the content thereof.

         72.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 72 of the Complaint, respectfully refer the Court to a true and correct copy

  of the Article for the content thereof.

         73.     Deny the allegations in paragraph 73 of the Complaint.

         74.     Deny the allegations in paragraph 75 of the Complaint.

         75.     Deny the allegations in paragraph 74 of the Complaint.

         76.     Deny the allegations in paragraph 76 of the Complaint.

         77.     In response to paragraph 77 of the Complaint, repeat and reallege their responses

  to paragraphs 1 through 76 of the Complaint as if fully set forth herein.

         78.     Deny the allegations in paragraph 78 of the Complaint.

         79.      Deny the allegations in paragraph 79 of the Complaint, except respectfully refer

  the Court to a true and correct copy of the Article for the content thereof.

         80.     Deny the allegations in paragraph 80 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof, and deny knowledge or

  information sufficient to form a belief as to whether Plaintiff provided Thomsen with “verifiable

  information” as alleged therein.

         81.     Deny the allegations in paragraph 81 of the Complaint.



                                                   12
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 13 of 21




         82.     Deny the allegations in paragraph 82 of the Complaint.

         83.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 83 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof (in particular, the eleventh and twelfth

  paragraphs), allege that the Article contains links to official reports and orders in the disciplinary

  proceeding against Plaintiff which the Complaint apparently refers to as the “Sataki disciplinary

  proceeding” and on which the Article’s references thereto are based (see Report and

  Recommendation of District of Columbia Court of Appeals Board on Professional Responsibility

  in Matter of Larry E. Klayman, issued Oct. 2, 2020, Board Docket No. 17-BD-063, Disciplinary

  Docket No. 2011-D028 (“BPR Report and Recommendation”), attached as Exhibit B, and

  Summary of Discipline Imposed under District of Columbia Court of Appeals Order of January 7,

  2021, attached as Exhibit C), and respectfully refer the Court to such documents, which state that

  Plaintiff was suspended on an interim basis in connection with a report that he had “developed

  romantic feelings towards his client,” as the Article states.

         84.     Deny the allegations in paragraph 84 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof (in particular, the thirteenth

  paragraph), allege that the second and third sentences therein are incomprehensible, allege that the

  Article contains links to official reports and orders in the disciplinary proceeding against Plaintiff

  concerning his representation of a former Judicial Watch employee, donor and former client

  against the organization, and on which the Article’s references thereto are based (see the June 19,

  2017 Report and Recommendation of District of Columbia Court of Appeals Board on

  Professional Responsibility, Hearing Committee Number Nine in Matter of Larry E. Klayman,

  Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, attached as Exhibit D; February 6,



                                                   13
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 14 of 21




  2018 Report and Recommendation of the Board on Professional Responsibility in the same

  proceeding, attached as Exhibit E, and the June 11, 2020 District of Columbia Court of Appeals

  decision, No. 18-BG-0100, attached as Exhibit F), and respectfully refer the Court to such

  documents, which state that Plaintiff was suspended from the practice of law for 90 days based on

  his representation of three clients in violation of certain rules.

          85.     Deny the allegations in paragraph 85 of the Complaint, except respectfully refer the

  Court to a true and correct copies of the Article (in particular, the sixteenth paragraph) and the

  referenced Ninth Circuit opinion in Bundy v. United States District Court for the District of Nevada

  (a link to which was included in the Article and which is attached hereto as Exhibit G) for the

  content thereof.

          86.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 86 of the Complaint, respectfully refer the Court to a true and correct copy

  of the Article for the content thereof.

          87.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 87 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof.

          88.     Deny the allegations in paragraph 88 of the Complaint.

          89.     Deny the allegations in paragraph 89 of the Complaint.

          90.     Deny the allegations in paragraph 90 of the Complaint.

          91.     Deny the allegations in paragraph 91 of the Complaint.

          92.     In response to paragraph 92 of the Complaint, repeat and reallege their responses

  to paragraphs 1 through 91 of the Complaint as if fully set forth herein.

          93.     Deny the allegations in paragraph 93 of the Complaint.



                                                    14
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 15 of 21




         94.     Deny the allegations in paragraph 94 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof.

         95.     Deny the allegations in paragraph 95 of the Complaint, respectfully refer the Court

  to a true and correct copy of the Article for the content thereof, and deny knowledge or information

  sufficient to form a belief as to whether Plaintiff provided Thomsen with “verifiable information”

  as alleged therein.

         96.     Deny the allegations in paragraph 96 of the Complaint.

         97.     Deny the allegations in paragraph 97 of the Complaint.

         98.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 98 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof (in particular, the eleventh and twelfth

  paragraphs), allege that the Article contains links to official reports and orders in the disciplinary

  proceeding against Plaintiff which the Complaint apparently refers to as the “Sataki disciplinary

  proceeding” and on which the Article’s references thereto are based (see Report and

  Recommendation of District of Columbia Court of Appeals Board on Professional Responsibility

  in Matter of Larry E. Klayman, issued Oct. 2, 2020, Board Docket No. 17-BD-063, Disciplinary

  Docket No. 2011-D028 (“BPR Report and Recommendation”), attached as Exhibit B, and

  Summary of Discipline Imposed under District of Columbia Court of Appeals Order of January 7,

  2021, attached as Exhibit C), and respectfully refer the Court to such documents, which state that

  Plaintiff was suspended on an interim basis in connection with a report that he had “developed

  romantic feelings towards his client,” as the Article states.

         99.     Deny the allegations in paragraph 99 of the Complaint, except respectfully refer the

  Court to a true and correct copy of the Article for the content thereof (in particular, the thirteenth



                                                   15
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 16 of 21




  paragraph), allege that the second and third sentences therein are incomprehensible, allege that the

  Article contains links to official reports and orders in the disciplinary proceeding against Plaintiff

  concerning his representation of a former Judicial Watch employee, donor and former client

  against the organization, and on which the Article’s references thereto are based (see the June 19,

  2017 Report and Recommendation of District of Columbia Court of Appeals Board on

  Professional Responsibility, Hearing Committee Number Nine in Matter of Larry E. Klayman,

  Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, attached as Exhibit D; February 6,

  2018 Report and Recommendation of the Board on Professional Responsibility in the same

  proceeding, attached as Exhibit E, and the June 11, 2020 District of Columbia Court of Appeals

  decision, No. 18-BG-0100, attached as Exhibit F), and respectfully refer the Court to such

  documents, which state that Plaintiff was suspended from the practice of law for 90 days based on

  his representation of three clients in violation of certain rules.

          100.    Deny the allegations in paragraph 100 of the Complaint, except respectfully refer

  the Court to a true and correct copies of the Article (in particular, the sixteenth paragraph) and the

  referenced Ninth Circuit opinion in Bundy v. United States District Court for the District of Nevada

  (a link to which was included in the Article and which is attached hereto as Exhibit G) for the

  content thereof.

          101.    Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 101 of the Complaint, respectfully refer the Court to a true and correct

  copy of the Article for the content thereof.

          102.    Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 102 of the Complaint, respectfully refer the Court to a true and correct

  copy of the Article for the content thereof.



                                                    16
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 17 of 21




         103.    Deny the allegations in paragraph 103 of the Complaint.

         104.    Deny the allegations in paragraph 104 of the Complaint.

         105.    Deny the allegations in paragraph 105 of the Complaint.

         106.    Deny the allegations in paragraph 106 of the Complaint.

         107.    Deny the allegations in paragraph 107 of the Complaint.

         108.    In response to paragraph 108 of the Complaint, repeat and reallege their responses

  to paragraphs 1 through 107 of the Complaint as if fully set forth herein.

         109.    Deny the allegations in paragraph 109 of the Complaint.

         110.    Deny the allegations in paragraph 110 of the Complaint, except respectfully refer

  the Court to a true and correct copy of the Article for the content thereof.

         111.    Deny the allegations in paragraph 111 of the Complaint, except respectfully refer

  the Court to a true and correct copy of the Article for the content thereof, and deny knowledge or

  information sufficient to form a belief as to whether Plaintiff provided Thomsen with “verifiable

  information” as alleged therein.

         112.    Deny the allegations in paragraph 112 of the Complaint.

         113.    Deny the allegations in paragraph 113 of the Complaint.

         114.    Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 114 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof (in particular, the eleventh and twelfth

  paragraphs), allege that the Article contains links to official reports and orders in the disciplinary

  proceeding against Plaintiff which the Complaint apparently refers to as the “Sataki disciplinary

  proceeding” and on which the Article’s references thereto are based (see Report and

  Recommendation of District of Columbia Court of Appeals Board on Professional Responsibility



                                                   17
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 18 of 21




  in Matter of Larry E. Klayman, issued Oct. 2, 2020, Board Docket No. 17-BD-063, Disciplinary

  Docket No. 2011-D028 (“BPR Report and Recommendation”), attached as Exhibit B, and

  Summary of Discipline Imposed under District of Columbia Court of Appeals Order of January 7,

  2021, attached as Exhibit C), and respectfully refer the Court to such documents, which state that

  Plaintiff was suspended on an interim basis in connection with a report that he had “developed

  romantic feelings towards his client,” as the Article states.

          115.    Deny the allegations in paragraph 115 of the Complaint, except respectfully refer

  the Court to a true and correct copy of the Article for the content thereof (in particular, the

  thirteenth paragraph), allege that the second and third sentences therein are incomprehensible,

  allege that the Article contains links to official reports and orders in the disciplinary proceeding

  against Plaintiff concerning his representation of a former Judicial Watch employee, donor and

  former client against the organization, and on which the Article’s references thereto are based (see

  the June 19, 2017 Report and Recommendation of District of Columbia Court of Appeals Board

  on Professional Responsibility, Hearing Committee Number Nine in Matter of Larry E. Klayman,

  Board Docket No. 13-BD-084, Bar Docket No. 2008-D048, attached as Exhibit D; February 6,

  2018 Report and Recommendation of the Board on Professional Responsibility in the same

  proceeding, attached as Exhibit E, and the June 11, 2020 District of Columbia Court of Appeals

  decision, No. 18-BG-0100, attached as Exhibit F), and respectfully refer the Court to such

  documents, which state that Plaintiff was suspended from the practice of law for 90 days based on

  his representation of three clients in violation of certain rules.

          116.    Deny the allegations in paragraph 116 of the Complaint, except respectfully refer

  the Court to a true and correct copies of the Article (in particular, the sixteenth paragraph) and the

  referenced Ninth Circuit opinion in Bundy v. United States District Court for the District of Nevada



                                                    18
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 19 of 21




  (a link to which was included in the Article and which is attached hereto as Exhibit G) for the

  content thereof.

         117.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 117 of the Complaint, respectfully refer the Court to a true and correct

  copy of the Article for the content thereof.

         118.     Deny knowledge or information sufficient to form a belief as to the truth of the

  allegations in paragraph 118 of the Complaint, except respectfully refer the Court to a true and

  correct copy of the Article for the content thereof.

         119.     Deny the allegations in paragraph 119 of the Complaint.

         120.     Deny the allegations in paragraph 120 of the Complaint.

         121.     Deny the allegations in paragraph 121 of the Complaint.

         122.     Deny the allegations in paragraph 122 of the Complaint.

         123.     Deny the allegations in paragraph 123 of the Complaint.

                                          FIRST AFFIRMATIVE DEFENSE

           124.      The Complaint fails to state a claim upon which relief can be granted.

                                        SECOND AFFIRMATIVE DEFENSE

           125.      Plaintiff’s claims are barred by the fair report privilege.

                                          THIRD AFFIRMATIVE DEFENSE

           126.      Plaintiff’s claims are barred based on the doctrine of substantial truth.

                                        FOURTH AFFIRMATIVE DEFENSE

         127.     Plaintiff’s claims are barred because Defendant’s speech is protected under the First

  Amendment of the United States Constitution, Art. I, Sec. 4 of the Florida Constitution, and by

  Florida’s Anti-SLAPP statute codified at Fla. Stat. § 768.295.




                                                     19
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 20 of 21




                                FIFTH AFFIRMATIVE DEFENSE

         128.    Plaintiff’s claims are barred because they will be unable to establish that the

  challenged statements were published with the requisite degree of constitutional fault.

                                 SIXTH AFFIRMATIVE DEFENSE

         129.    Plaintiff’s claims are barred because they concern non-actionable and

  constitutionally protected opinion.

                                SEVENTH AFFIRMATIVE DEFENSE

          130. Plaintiff’s claims are barred by the neutral reportage privilege.

         WHEREFORE, Defendants pray for judgment dismissing the Complaint in its entirety,

  awarding them their attorneys’ fees and costs under Florida Statutes section 768.295, and granting

  such other and further relief as the Court deems just and proper.



  Dated: June 17, 2021

                                                       PRYOR CASHMAN LLP
                                                       201 South Biscayne Blvd., 27th Floor
                                                       Miami, Florida 33131
                                                       Tel. (786) 582-3011

                                                       By: /s/ Hans H. Hertell
                                                       Hans H. Hertell
                                                       Florida Bar No. 71969
                                                       Tom J. Ferber, Esq. (admitted pro hac vice)
                                                       hhertell@pryorcashman.com
                                                       tferber@pryorcashman.com
                                                       ksuarez@pryorcashman.com

                                                       Counsel for Defendants ALM Media LLC
                                                       and Jacqueline Thomsen




                                                  20
Case 9:21-cv-80839-KAM Document 9 Entered on FLSD Docket 06/17/2021 Page 21 of 21




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on June 17, 2021 I electronically filed the foregoing document

  with the Clerk of the Court using the CM/ECF system, which will send Notices of Electronic Filing

  to all counsel of record.


                                                             /s/ Hans H. Hertell




                                                 21
